Title: From Thomas Jefferson to Samuel Livermore, 28 January 1798
From: Jefferson, Thomas
To: Livermore, Samuel


          
            Dear Sir
            Jan. 28. 98
          
          Having found it necessary, for my own government, to [consult?] the writers on Parliamentary law, a Summary of their proceeding in […] I have thought it might not be unuseful to put it into the hands of one of  the Committee to which the bill on impeachment is referred. I take [the] liberty therefore of inclosing it to you. it may serve to refresh your me[mory] on a subject in which you probably have not your books with you to […] and to enable you to judge on what points […] stands, and to keep up analogies where changes are necessary. [within a?] paragraph of a new law, we should ask ourselves these questions. How [reads the?] law now? is a change necessary? what changes would be best? [if?] it is to be our guide in the impeachment now […] and be upon us before the bill can be passed which [warrants? so]ber conside[ration.] that bill will probably undergo far [more study? than others do. considering] this, [it] would be adviseable to [take up the bill?] […] […]tially […] these [situa]tions. […] my [provision?] being order […] should be accomplished […] that subject. accept assurances of […] Dear Sir
          Your most obedt. hum[ble servt.]
          
            Th: Jefferson
          
        